Citation Nr: 1719027	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a chronic lumber strain (low back disability).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel









INTRODUCTION

The Veteran served on active duty from October 1994 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  The Board notes that the RO in Baltimore, Maryland has jurisdiction over this appeal.  

The Board remanded this claim in August 2015.  The claim has since returned for further appellate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims require additional development.  

The record indicates that medical evidence has not been associated with the Veteran's file.  The Veteran stated that she was receiving ongoing treatment.  In addition, the February 2012 Board remand directed the RO to obtain and associate recent treatment records with the claims file.  However, updated treatment records for her low back disability have not been associated with the claims file.  The Veteran has a right, as a matter of law, to compliance with remand instructions, and the Board has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

At the Veteran's September 2014 VA examination, the examiner found objective evidence of moderate radiculopathy in the Veteran's left lower extremity.  Without recent treatment records, there is no evidence to determine its etiology or current severity.  An updated examination is necessary to consider whether her radiculopathy is related to her service-connected low back disability.  In light of the additional evidence and the length of time since the Veteran's last VA examination, the Board finds that an updated examination is necessary after receipt of the outstanding treatment records.  

In regards to the issue of unemployability, entitlement to a TDIU is inextricably intertwined with the outcome of the Veteran's increased rating claim for her back disability.  Therefore, it would be inappropriate for the Board to render a decision while the back claim is still pending.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records, to include those dated from March 2012 to the present 

2.  After the above requested development has been accomplished, schedule the Veteran for a VA examination to determine the severity of her service-connected low back disability.  

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner should report all signs and symptoms necessary for rating the Veteran's low back disability under the rating criteria.  In particular, the examiner is asked to:

A.  Identify the current severity of her low back disability.

B.  Provide the range of motion measurements in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing and indicate whether there is objective evidence of pain on motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

C.  Indicate whether her low back disability exhibits weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use.  Indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's low back disability.

If any aspect of the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner for the Veteran's radiculopathy.  

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After examining the Veteran and reviewing her complete record, the examiner is asked to:

A.  Determine the nature and etiology of the Veteran's radiculopathy.  The examiner must include an opinion on whether it is as likely as not (50 percent or more probability) that the Veteran's disability is related to service. 

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's radiculopathy was caused/aggravated (permanently worsened beyond normal progression) by any service-connected disabilities, specifically her low back disability.  

All testing deemed necessary by the examiner must be performed and the results reported in detail.  

4.  After completing all indicated development, the RO must readjudicate the increased rating claim for her low back disability and TDIU claim, and determine whether a separate rating for radiculopathy is warranted in light of all the evidence of record.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


